Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindfors (EP 3288177 A1) in view of Vathsangam “My IMU estimation experience: Complementary filter” published online May 29, 2010. Accessed 9/27/2022).
Regarding claim 1, 3, and 4 Lindfors- Vathsangam
Lindfors discloses 4. A video camera (Fig. 1 a monitoring camera arrangement 1 including CAMERA 3 PAN-TILT CAMERA. See also Fig. 4) comprising: 
A) an image sensor configured to capture image frames of a video stream (camera 3); 
B) 10a pan/tilt motor (pan/tilt motor pan motor 5) configured to pan and/or tilt the video camera (“a pan motor 5 for driving the camera 3 to rotate (perform a pan movement) around a pan axis 7.” [0027]1); 
C) a gyroscopic sensor (“sensor unit 13 comprises one or more movement sensors, in the form of a gyro, ...” [0028, 0027], a gyro sensor,” in particular a MEMS gyro sensor” ) configured to detect shaking of the video camera ([0029); and 
D) control circuitry (Control unit 9) configured to execute: 
i) a motor position signal generation function (S203) configured to generate a motor position signal2, Y1, of the pan/tilt motor (angular movement measure [S203])  ([0008] (b) measuring, by a sensor unit mounted on the camera, an angular movement pattern of the camera, [0039] Fig. 4. “camera is driven by the motor to perform a movement from position A to position B.” “[0032] During operation, the sensor unit 13 will detect any movement of the camera 3.The detected movement can be logged by a fault detection unit 15 as a movement pattern, such as an angular velocity pattern or an angular acceleration pattern. By pattern is here e.g. meant an ordered collection of measurement values for a number of points in time. The movement pattern is then used by the fault detection unit 15 to find faults in the motor drive system, such [0032] [0028] “sensor 13 ....sense the movement of the camera 3”).

ii) 15a gyro signal generation function configured to generate a gyro signal, Y2, pertaining to shaking of the video camera detected by the gyroscopic sensor, the gyro signal, Y2, being an integration of a measure from the gyroscopic sensor (“The sensor unit 13 comprises one or more movement sensors, in the form of a gyro, most commonly a MEMS gyro, or one or more accelerometers, for detecting a movement pattern of the camera. The movement pattern of the camera  may e.g. be expressed by an angular velocity curve or an angular acceleration curve.” [0028] ), 
a reference signal generation function configured to generate a reference signal from a predetermined movement curve of the pan/tilt motor (S205, (“prestored camera movement pattern” 205, Fig. 2), the reference 20signal is a reference on how a pan/tilt operation of the video camera is made without shaking of the video camera (Fig. 4 upper part ) ([0034] In step 203, the sensor unit 13 will detect the actual angular movement that the camera 3 performs in response to being driven according to the motor drive pattern. The fault detection unit 15 will log the movement pattern that the camera 3 performs in response to the motor drive pattern, and in step 205 data relating to an expected, pre-stored movement pattern corresponding to the motor drive pattern is accessed, e.g. by being retrieved from a memory. The data may include the expected movement pattern in the form of a velocity or acceleration curve. As an alternative, or additionally, the data may contain one or more characteristics of the expected movement pattern. An important insight here is that the actual camera movement pattern may be more or less similar to the expected camera movement pattern. Any differences may be analyzed and specific features of the differences may indicate certain problems or faults associated with the motor or a belt transferring the motor movement to the camera. This will be discussed more in detail below. The measured, actual camera movement pattern may e.g. include one or both of an angular velocity pattern or an angular acceleration pattern ), 
v) 25an image stabilization function (“[0015] The sensor unit may be arranged for use in an image stabilization function of the camera.” [0022] [0029]) configured to perform image stabilization on image frames of a video stream captured by the video camera during pan/tilt of the video camera ([0015] [0022] [0029]), based on a difference between the combined signal, Y, and the reference signal (If difference between the characteristics of movement patterns and characteristics of the prestored movement pattern exceed threshold (i.e. DIFF>threshold S207, issue fault detection. “ Note Lindfors further discloses that an image stabilization unit for the camera 3” [0029]).
Lindfors further discloses the two signals, measured camera movement pattern (S203) which is used to determine if fault occurred in the camera motor. Lindfors discloses vibration data to be considered when performing Electronic Image Stabilization (for example when the camera is mounted on top of a car, bus or outside pole) [0029]. Lindfors does not explicitly disclose combining the vibration data with the measured camera movement pattern (S203) to generate combination signal to be compared with pre-stored camera movement pattern S 205 to determine if fault occurred. Specifically, Lindfors does not explicitly disclose iv) “a signal combination function configured to generate a combined signal, Y, from the motor position signal, Y1, and the gyro signal, Y2, according to: Y = F1 *Y1 + F2*Y2, wherein F1 is a low pass filter and F2 is a high pass filter”. However, a skilled artisan would have been motivated to modify the measuring movement pattern step S203 by considering the vibration data “data from the sensor unit” to generate a combined signal in order to perform Electronic Image Stabilization (Lindfors, [0029])..
Therefore, a skilled artisan would have modified by modifying the measuring movement pattern step S203 to include “data from the sensor unit” (the vibration data)  resulting in a iv) a signal combination function configured to generate a combined signal, Y, from the motor position signal, Y1, and the gyro signal, Y2, before it performs the comparing step 207.
Lindfors does not explicitly disclose complimentary filtering the movement pattern and the vibrational data. Specifically, Lindfors does not disclose the combined “Y = F1 *Y1 + F2*Y2, wherein F1 is a low pass filter and F2 is a high pass filter”.
However, Vathsangam discloses “Y = F1 *Y1 + F2*Y2, wherein F1 is a low pass filter and F2 is a high pass filter”. ( Vathsangam, “passing accelerometer signals through lowpass filter and gyroscope signals through high pass filter and combining them to get the final rate”( Vathsangam, Page 2.)
Therefore, it would have been obvious to a person of ordinary skill in the art before application was filed to modify Lindfors monitoring camera 1 (Fig.1) by passing movement pattern and the vibrational data through high pass and low pass filtering “Y = F1 *Y1 + F2*Y2, wherein F1 is a low pass filter and F2 is a high pass filter” as suggested by Vathsangam as signal from accelerometer and gyroscope are known to be slow moving and fast moving respectively. Furthermore, frequency response of the low pass and high pass filters add up to 1 at all frequencies. (Vathsangam, Page 1, lines 1-12).
Regarding claim 2 and 5
Lindfors-Vathsangam 305. The video camera according to claim 4, wherein the high pass filter is complementary to the low pass filer such that, F2 = 1-F1. (Vathsangam, complementary filter, Vathsangam, Page 1, lines 1-12).
Regarding claim 3
	The subject matter of claim 3 is substantially the same as independent claims 1 and 4, which is rejected by the combination of Lindfors-Vathsangam. The only difference is that claim 3 is directed to the statutory category non-transitory computer readable storage medium. Although, which Lindfors-Vathsangam does noes not teach embodying their respective disclosure in computer readable storage medium, the Examiner takes official notice that the subject matter disclosed by prior art Lindfors-Vathsangam is routinely done in the art.3 Further evidence is provide of that is in Lindfors, page 6, lines 48-51)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lindfors, while this application primarily will discuss movement of the camera in a pan direction, the inventive idea is equally applicable to tilt motor drive, i.e. when the camera is driven by a tilt motor to rotate around a tilt axis 15, instead of around the axis 7.
        
        2 SPEC, [0036] The motor position signal is a signal indicating a time dependent pan/tilt position of the video camera 100.
        
        3 US 20200412954 A1 “COMBINED ELECTRONIC IMAGE STABILIZATION AND OPTICAL IMAGE STABILIZATION” [0054]